FILED IN
                                                               1ST COURTOF APPEALS
                                                                  HOUSTON, TEXAS
Return to:
First Court of Appeals                                           JUN 19 2015
301 Fannin Street                                                                 RINE
                                                               GHRIffTOI
Houston, Texas 77002
                                                              CLERK


                                       Case Number
                                     01-14-00934-CR


Linda Gaile Henderson-Quails                                                         COURT OF
APPEALS
                                                                      1ST DISTRICT
The State of Texas                         §                      HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                           llMd Bah&lXt: Unit, # ^£/
                                           flous-rdfi)   Texas 77^2-

                                  Certificate of Service


      This is to certify that on iAiA/g //. l^OIS             (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                 Pro'se Appellant                        /
HARRIS C       UNTY SHERIFF'S OFFICE JAIL
 Name      z
  SPN:      £>2>/<933ff3   Cell:   ¥K/
 Street;    l%00 BtetfLSraeeT
           HOUSTON, TEXAS 77002
                                            <6UH\             efris,   Fttsr J)tsr/t(cr
                                              "7 ?00220&SS3        iiiii*iii*..iiiii.i.i|i|iiimii>H|iM»i)miiiiiiii>>i'»tu«